                                                                                          Rev 12/01/18

                            LOCAL BANKRUPTCY FORM 3015-1

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  IN RE:                                             CHAPTER 13
     BRADLEY D. SLATER                               CASE NO.: 5–bk–19–
     a/k/a Bradley Slater
                                                     ☐ ORIGINAL PLAN
      TRACY L. SLATER                                1st AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)
      a/k/a Tracey Lee Slater
      a/k/a Tracey Slater                            0 Number of Motions to Avoid Liens
                                                     0 Number of Motions to Value Collateral




                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,          ☒ Included      ☐ Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,        ☐ Included      ☒ Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                  ☐ Included      ☒ Not
   nonpurchase- money security interest, set out in § 2.G                             Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.




                                                 1
Case 5:19-bk-01869-HWV          Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                   Desc
                                Main Document    Page 1 of 8
                                                                                       Rev 12/01/18

1. PLAN FUNDING AND LENGTH OF PLAN.

  A. Plan Payments From Future Income
     1. To date, the Debtor paid $ 0.00 (enter $0 if no payments have been made to the
        Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan
        the following payments. If applicable, in addition to monthly plan payments, Debtor
        shall make conduit payments through the Trustee as set forth below. The total base
        plan is $ 9848.06 plus other payments and property stated in § 1B below:

    Start          End               Plan            Estimated        Total            Total
   mm/yyyy        mm/yyyy          Payment            Conduit        Monthly         Payment
                                                     Payment         Payment         Over Plan
                                                                                       Tier
   05/2019         03/2021           111.85            0.00           111.85          2,572.55

   04/2021         02/2022           518.27            0.00           518.27          5,700.97
   03/2022         04/2022           787.27            0.00           787.27          1,574.54




                                                                           Total      9,848.06
                                                                       Payments:

     2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
        Trustee that a different payment is due, the Trustee shall notify the Debtor and any
        attorney for the Debtor, in writing, to adjust the conduit payments and the plan
        funding. Debtor must pay all post-petition mortgage payments that come due before
        the initiation of conduit mortgage payments.

     3. Debtor shall ensure that any wage attachments are adjusted when necessary to
        conform to the terms of the plan.

     4. CHECK ONE:
               Debtor is at or under median income.


  B. Additional Plan Funding From Liquidation of Assets/Other

     1. The Debtor estimates that the liquidation value of this estate is $ 0.00. (Liquidation
        value is calculated as the value of all non- exempt assets after the deduction of valid
        liens and encumbrances and before the deduction of Trustee fees and priority
        claims.)

         Check one of the following two lines.

                                                 2
Case 5:19-bk-01869-HWV        Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                 Desc
                              Main Document    Page 2 of 8
                                                                                        Rev 12/01/18

                    No assets will be liquidated.


2. SECURED CLAIMS.

       A. Pre-Confirmation Distributions. Check one.

                    None.

  B. Mortgages (Including Claims Secured by Debtor’s Principal Residence)
     and Other Direct Payments by Debtor. Check one.

                   None.

             ☒     Payments will be made by the Debtor directly to the creditor according to
                   the original contract terms, and without modification of those terms unless
                   otherwise agreed to by the contracting parties. All liens survive the plan if
                   not avoided or paid in full under the plan.

         Name of Creditor                     Description of Collateral                    Last Four
                                                                                           Digits of
                                                                                            Account
 LoanCare, LLC                      Residence located at                            1950
 Attn: Consumer Solutions Dept.     37 Ferry Rd.
 Po Box 8068                        Wyalusing, PA 18853
 Virginia Beach, VA 23450
 Capital One Auto Finance           2012 Ford Fusion                                1001
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 OneMain Financial                  2008 Ford Escape                                0595
 Attn: Bankruptcy
 601 New 2nd Street
 Evansville, IN 47708

  C. Arrears (Including, but not limited to, claims secured by Debtor’s
     principal residence). Check one.

                 None.

           ☒ The Trustee shall distribute to each creditor set forth below the amount of
             arrearages in the allowed claim. If post-petition arrears are not itemized in an
             allowed claim, they shall be paid in the amount stated below. Unless otherwise

                                                 3
Case 5:19-bk-01869-HWV         Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                 Desc
                               Main Document    Page 3 of 8
                                                                                          Rev 12/01/18

               ordered, if relief from the automatic stay is granted as to any collateral listed in
               this section, all payments to the creditor as to that collateral shall cease, and the
               claim will no longer be provided for under § 1322(b)(5) of the Bankruptcy Code:

      Name of Creditor                 Description          Estimated      Estimated          Estimated
                                           of              Pre-petition    Postpetition      Total to be
                                        Collatera           Arrears to      Arrears to       paid in plan
                                             l              be Cured        be Cured

 LoanCare, LLC                  Residence located at 1600.00              0.00             1600.00
 Attn: Consumer Solutions       37 Ferry Rd.
 Dept.                          Wyalusing, PA 18853
 Po Box 8068
 Virginia Beach, VA 23450
 OneMain Financial              2008 Ford Escape         300.00           0.00             300.00
 Attn: Bankruptcy
 601 New 2nd Street




  D. Other secured claims (conduit payments and claims for which a § 506
     valuation is not applicable, etc.)

                 None.


  E. Secured claims for which a § 506 valuation is applicable. Check one.


                 None.



  F. Surrender of Collateral. Check one.

                      None.


  G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as
     tax liens. Check one.

                 None.




                                                4
Case 5:19-bk-01869-HWV        Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                   Desc
                              Main Document    Page 4 of 8
                                                                                      Rev 12/01/18

3. PRIORITY CLAIMS.

      A. Administrative Claims

    1.   Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
         by the United States Trustee.

    2.   Attorney’s fees. Complete only one of the following options:

         a. In addition to the retainer of $ 1,000.00 already paid by the Debtor, the amount of
            $ 3,000.00 in the plan. This represents the unpaid balance of the presumptively
            reasonable fee specified in L.B.R. 2016-2(c); or

         b. $        per hour, with the hourly rate to be adjusted in accordance with the terms
            of the written fee agreement between the Debtor and the attorney. Payment of
            such lodestar compensation shall require a separate fee application with the
            compensation approved by the Court pursuant to L.B.R. 2016-2(b).

    3.   Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
         one of the following two lines.

                  None.

  B. Priority Claims (including, certain Domestic Support Obligations

     Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
     unless modified under §9.


                Name of Creditor                                Estimated Total Payment




  C. Domestic Support Obligations assigned to or owed to a governmental unit
     under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.

               None.

                                               5
Case 5:19-bk-01869-HWV        Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50               Desc
                              Main Document    Page 5 of 8
                                                                                       Rev 12/01/18



4. UNSECURED CLAIMS.

   A.   Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

                 None.


   B.   Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

                 None.

          ☒      The following contracts and leases are assumed (and arrears in the allowed
                 claim to be cured in the plan) or rejected:

    Name of Other            Description  Monthl Interes Estimate      Total   Assume
       Party                 of Contract  y         t       d          Plan   or
                               or Lease   Paymen    Rate    Arrears Paymen Reject
 Benjamin Sheldon        Month-to-month 400.00   0.00    0.00       0.00     Assume
                         verbal agreement
                         for lease of
 First Data Global       Lease of credit         0.00    0.00       0.00     Reject
 Leasing                 card machine

 Ladco Leasing           Lease of credit     24.38       0.0       0.00         0.00          Reject
                         card machine

 Velocity Merchant       Lease of credit     47.64       0.00      0.00         0.00          Reject
 Services                card machine


6. VESTING OF PROPERTY OF THE ESTATE.

   Property of the estate will vest in the Debtor upon

   Check the applicable line:
        ☐ plan confirmation.
        ☐ entry of discharge.
        ☒ closing of case.

7. DISCHARGE: (Check one)

                                                 6
Case 5:19-bk-01869-HWV          Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                Desc
                                Main Document    Page 6 of 8
                                                                                              Rev 12/01/18



        ☒ The debtor will seek a discharge pursuant to § 1328(a).
        ☐ The debtor is not eligible for a discharge because the debtor has previously received a
          discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

    If a pre-petition creditor files a secured, priority or specially classified claim after the
    bar date, the Trustee will treat the claim as allowed, subject to objection by the
    Debtor.


    Payments from the plan will be made by the Trustee in the following
    order:
    Level 1:
    Level 2:
    Level 3:
    Level 4:
    Level 5:
    Level 6:
    Level 7:
    Level 8:

 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS.
Include the additional provisions below or on an attachment. Any nonstandard provision placed
elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as one document,
not as a plan and exhibit.)


                                                    7
Case 5:19-bk-01869-HWV           Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                    Desc
                                 Main Document    Page 7 of 8
                                                                                         Rev 12/01/18
   1. Husband’s 401k loan will be paid off in month 23 (March 2021). Plan payment will
      increase by $406.42 in month 24 (April 2021)
   2. The 2012 Ford Fusion will be paid off in month 34 (February 2022). Plan payment will
      increase by $269.00 in month 35 (March 2022).
   3. The debtors reserve the right to object to any claim at any time.



Dated: May 1, 2019

                                                       C. Stephen Gurdin, Jr., Esquire
                                                       C. STEPHEN GURDIN, JR., ESQUIRE
                                                       Attorney for Debtor

                                                        /s/Bradley D. Slater
                                                       BRADLEY D. SLATER
                                                       Debtor

                                                        /s/Tracy L. Slater
                                                       TRACY L. SLATER
                                                       Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                 8
Case 5:19-bk-01869-HWV         Doc 15 Filed 05/01/19 Entered 05/01/19 15:50:50                 Desc
                               Main Document    Page 8 of 8
